     Case 2:18-cv-00671-KJM-CKD Document 105 Filed 09/01/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   SENARBLE CAMPBELL,                                   Case No. 2:18-cv-00671 KJM-CKD (PC)
12                                         Plaintiff, ORDER
13                 v.
14
     JOSHUA J. TANTON, et al.,
15
                                        Defendants.
16

17

18        On August 30, 2021, the parties, by and through their counsel, stipulated to a seven-day
19   extension of time to file motions for summary judgment addressing the exhaustion of
20   administrative remedies. Good cause having been shown, the extension of time is granted. The
21   parties have until September 7, 2021, to file motions for summary judgment regarding
22   exhaustion, to be heard on October 6, 2021.
23        IT IS SO ORDERED.
24
     Dated: August 31, 2021
25                                                    _____________________________________
26                                                    CAROLYN K. DELANEY
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
                                                      1
                                                              [Proposed] Order (2:18-cv-00671 KJM-CKD (PC))
